DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities: 
Regarding claim 7, Applicant claims “determine a value of variances for each of the [[e]] angle and the shortest distance (emphasized for clarity). The examiner recommends amending this claim to state “determine a value of variances for each of the angle and the shortest distance”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant claims “transforming the captures image to an inverse perspective image”. The rest of claim 1, however, does not reference this transformed, inverse perspective image, and is rather claimed such that the method is performed using only the initial, captured image. The examiner believes this claim limitation renders the claim indefinite, as it is unclear how the transformed, inverse perspective image is intended to be used within the scope of the claim. 
Further, applicant claims “determining a value of variances for each of the angle and the shortest distance”. However, it is unclear to the examiner for what purpose these variance values are being calculated, or how they are being used within the scope of the claim, rendering the scope of the claim indefinite. 
Further still, claim 1 is considered indefinite since it contains the conditional “if”, creating an uncertainty wherein an event may or may not occur. As such, this conditional renders the claims indefinite and the scope of the claim is unascertainable because the use of conditional term “if” is linked to two options: Yes or No, so the claim must provide the result of both possibilities: "Only after X happens will Y happen." The condition is a singular event that triggers the indicated response. The speaker does not know whether the activity in the “if” phrase will occur. One suggested option to correct this issue is using the conditional “when” instead of “if”. That is, "Anytime X occurs, Y results." That X will occur is expected (when). The speaker knows that the activity in the when phrase is likely to occur, that is, use of the term “when” expresses more certainty than “if”.  In other words, the use of “if” is to introduce a possible or unreal situation or condition, while the use of “when” refers to the time of a future situation or condition that we are certain of.   Accordingly, appropriate correction and/or clarification are earnestly solicited.
Claims 2-6 are rejected due to their dependence on claim 1. Further, claims 7 and 13 contain similar claim limitations, and are similarly rejected, as are their respective dependent claims 8-12 and 14-20 by virtue of their dependence on their rejected base claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 7, 9, 11, 12, 13, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marty (US 20080177427 A1), hereafter Marty, in view of Lu (Improved Situation Awareness for Autonomous Taxiing Through Self-Learning), hereafter Lu.
Regarding claim 1, Marty teaches a method comprising:
	Receiving a captured image (0010-0011, aircraft has means for acquiring images);
	Determining whether a travel way line candidate is detected in the captured image (0068, calculation of coordinates of a first straight line supporting the direction of the center line);
	Upon detecting the travel way line candidate in the captured image, then determining if the detected travel way line candidate satisfies a first set of travel way line criteria defining a travel way line (0098, lines searched for include the edges of the path line and the center line)
	Upon determining that the candidate travel way line satisfies the criteria, then determining a longitudinal axis of the detected candidate travel way line (0100, defining the straight line by its polar coordinates, 0101, coordinates calculated in a straight line supporting a direction); and
	Determining an angle between a longitudinal axis of a vehicle and the determined longitudinal axis of the detected candidate travel way line (0102, Angular deviation XTK calculated, see also Fig. 3), and a shortest distance between a reference point on or in the vehicle and projected onto a surface and the determined longitudinal axis of the detected travel way line (0102, lateral deviation XTE calculated, see also Fig. 3).
	Marty fails to teach, however, wherein the method includes:
	Transforming the captured image to an inverse perspective image; and
	Determining a value of variances for each of the angle and the shortest distance.
	Lu, however, does teach:
	Transforming the captured image to an inverse perspective image (Page 3555, Col. 2, Paragraph 1, use of inverse perspective mapping in aircraft taxiing); and
	Determining a value of variances for each of the angle and the shortest distance (Page 3556, Col. 2, Paragraph 2, variances determined based on overlaying maps).
	Marty and Lu are analogous because they are in the same field of endeavor, aircraft navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have modified the teachings of Marty with the inverse perspective mapping and variance determination of Lu in order to provide an image to map from, and a margin of error for the calculated coordinates. The motivation to combine is to better allow the aircraft to determine the actual position of the guide lines while taxiing.
	Claims 7 and 13 are similar in scope to claim 1, and are similarly rejected. 

	Regarding claim 3, the combination of Marty and Lu teaches the method of claim 1, and Marty teaches wherein it further comprises at least one of noise filtering and edge filtering the image (0081, image filtered to reduce noise, image filtered to enhance contours).
	Marty fails to teach, however, wherein the image is the transformed, captured image. 
	Lu, however, does teach the use of inverse perspective mapping (Page 3555, Col. 2, Paragraph 1, use of inverse perspective mapping in aircraft taxiing);
Marty and Lu are analogous because they are in the same field of endeavor, aircraft navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have modified the teachings of Marty with the inverse perspective mapping of Lu in order to provide an image with less distortion to filter. The motivation to combine is to ensure that the guidelines of the path are detected properly.
Claims 9 and 15 are similar in scope to claim 3, and are similarly rejected.

Regarding claim 5, the combination of Marty and Lu teaches the method of claim 1, and Marty further teaches wherein determining the longitudinal axis of the detected candidate travel way line comprises:
Determining at least two edges and corresponding edge directions in the captured image (0098, lines searched for corresponds to the edges of the path lanes and the center line);
Identifying a travel way line satisfying a second set of travel way line criteria defining a travel way (0099, determination of straight lines exhibiting largest probability of occurrence, lines retained are the highest probability of straight lines); 
Masking a portion of the image outside of the identified travel way (0098, any case not including the at most 3 lines are eliminated from processing);
In an unmasked portion, determine a travel way line longitudinal axis of the identified travel way line (0098, lines searched for include the edges of the path lanes and the center line); and
Verifying that the identified longitudinal axis of the travel way line satisfies a third set of travel way line criteria defining a travel way line (0100, defining the straight line by its polar coordinates, 0101, coordinates calculated in a straight line supporting a direction).
Claims 11 and 17 are similar in scope to claim 5, and are similarly rejected.

Regarding claim 6, the combination of Marty and Lu teaches the method of claim 1, and Marty teaches wherein it is further comprising:
Determine a straightness or a curvature of the axis of a detected travel way line (0032, straight lines detected in image);
Determine whether the straight ness or curvature of the axis of the detected travel way line satisfies respective straightness or curvature criteria; and (0032-0033, straight lines detected, grouped according to direction); and
Upon determining that the straightness or curvature satisfies the respective criteria, then determine the angle and the shortest distance (0041, calculation of angular deviation XTK and lateral deviation XTE from parameters of straight line.
Claims 12 and 18 are similar in scope and are similarly rejected. 

Regarding claim 20, the combination of Marty and Lu teaches the system of claim 13, and Marty further teaches wherein the vehicle is an aircraft (0002, invention relates to a device for measuring dynamic parameters of an aircraft).

Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marty in view of Lu as applied to claims 1, 7, and 13 above, and further in view of Tamura (US 20150279017 A1), hereafter Tamura.
Regarding claim 2, the combination of Marty and Lu teaches the method of claim 1, but fails to teach wherein it further comprises:
Receiving imager calibration parameter values; and
Compensates for distortion in the captured image using the imager calibration values.
Tamura, however, does teach:
Receiving imager calibration parameter values (0033, generation of calibration parameter); and
Compensating for distortion in the captured image using the imager calibration parameter values (0038, correcting the image data by calibrating the image data in the optical axis adjustment module, 0033, optical axis adjustment model corrected using calibration parameters).
Marty, Lu, and Tamura are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the distortion compensation of Tamura in order to provide a clearer image to be analyzed. The motivation to combine is to ensure that the image is as clear as possible while determining potential guide lines or lane edges.
Claims 8 and 14 are similar in scope to claim 2, and are similarly rejected.

Claim 4, 10, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Marty in view of Lu as applied to claims 1, 7, and 13 above, and further in view of Keaton (US 20030223615 A1), hereafter Keaton.
Regarding claim 4, the combination of Marty and Lu teaches the method of claim 1, but fails to teach wherein it further comprises directional filtering of the captured image.
Keaton, however, does teach directional filtering of the captured image (0018, image transformed using directional filters to obtain edge orientation estimates).
Marty, Lu, and Keaton are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the directional filtering of Keaton in order to provide a means of further distinguishing edge lines. The motivation to combine is to ensure that the location of the edge lines are as accurate as possible for vehicle positioning.
Claims 10 and 16 are similar in scope to claim 4, and are similarly rejected.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Marty in view of Lu as applied to claim 13 above, and further in view of Fouet (US 20090212992 A1), hereafter Fouet.
Regarding claim 19, the combination of Marty and Lu teaches the system of claim 13, but fails to teach wherein it further comprises at least one of an inertial navigation system (INS), an inertial measurement unit(IMU), and an aiding device, where each of the INS, INU, and the aiding device are communicatively coupled to the processing circuitry.
Fouet, however, does teach wherein the system further comprises at least one of an inertial navigation system (INS), an inertial measurement unit(IMU), and an aiding device, where each of the INS, INU, and the aiding device are communicatively coupled to the processing circuitry (0079, positioning means correspond to a GPS, an inertial unit, 0133, means also include an Air Data Inertial Reference System (ADIRS)).
Marty, Lu, and Fouet are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the positioning systems of Fouet in order to provide further means of determining position. The motivation to combine is to ensure that the positional measurement of the aircraft is as accurate as possible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kang (US 20180129887 A1) teaches the use of an inverse perspective transformation when determining a vehicle’s position within its own lane.
Scacchi (US 20150142220 A1) teaches a method of computing a virtual axis for guiding an airplane while taxiing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.W./Examiner, Art Unit 3664   
                                                                                                                                                                                             /JAIME FIGUEROA/ Primary Examiner, Art Unit 3664